 L. B. FOSTER COMPANY83L. B. Foster CompanyandGeneral Truck Drivers,Chauffeurs & Helpers, Local 692,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America21-RC-10261 be, and it hereby is, dismissed, andthat all prior proceedings held thereunder be, andthey hereby are, vacated.L. B. Foster CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Local Union No. 692, Peti-tioner.Cases 21-CA-7457 and 21-RC-10261November 2, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn August 14, 1967, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefound further that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal of these al-legations. The Trial Examiner also found merit incertain objections to the election conducted onDecember 20, 1966, and recommended that theelection be set aside, that the petition in Case21-RC-10261bedismissed,and that allproceedings in connection therewith be vacated.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and -finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the TrialExaminerand hereby or-ders that theRespondent,L. B. Foster Company,LongBeach,California, its officers,agents, succes-sors,and assigns, shall take theactionset forth inthe Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the petitionfor cer-tificationofrepresentativefiledinCase168 NLRB No. 15TRIAL EXAMINER'S DECISION AND REPORTON CHALLENGES AND OBJECTIONSSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This proceedingheard at Los Angeles, California, on April 25 and 26,1967, is based on a complaint' pursuant to Section 10(b)of the National Labor Relations Act, as amended (hereincalled the Act), alleging that in the course of an organiza-tional campaign by International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local 692 (herein called the Union or Local 692), L.B. Foster Company (herein called Respondent or Com-pany), interfered with, coerced, and restrained its em-ployees in the exercise of their organizational rights, andrefused on demand to recognize and bargain with theUnion as the duly designated collective-bargainingrepresentative of Respondent's employees in an ap-propriate unit. Respondent by formal answer or by stipu-lation admitted certain allegations of the complaint, butdenied the commission of any unfair labor practice.By order of the Regional Director issued March 6,1967, in Case 21-RC-10261, there was consolidated forhearing with the unfair labor practice case, the issuespresented by the Union's objections to conduct affectingthe results of an election held December 20, which arevirtually the same as the allegations of interference,restraint, and coercion in the complaint, and the validityof a challenged ballot cast in the election by MartinSynakowski, which issue turns on whether Synakowskiisa supervisor within the meaning of the Act,an issuealso tendered in the complaint proceeding.2At the hearing all parties were afforded full opportunityto submit evidence, examine and cross-examine wit-nesses, argue orally on the record, and submit briefs. Oralargumentswere waived. Briefs submitted by the General' Issued February 24, 1967, on a charge filed and served January 17,1967zThe chronology of events in the representation case,with all dates to1966, followsNovember-3Petition filedDecember 5 Stipulation for certification upon consent electionDecember 20 Election heldDecember 21Copy of tally of ballots mailed to Union, received bylatterDecember 22, showing that of approximately 20 eligible voters,2 ballots were cast for the Union, 3 ballots against the Union, and 10ballots were challenged(Iby the Union and 9 by the Board agent)December 29Union filed and served objections to conduct affectingresults of electionMarch6, 1967Regional Director's report on objections and challengedballots, and order consolidating casesMarch 22, 1967 Board adopts Regional Director's report and recom-mendationsIn his report,the Regional Director recommended that the challenges tothe 9 ballots challenged by the Board agent,be sustained on the groundthat at the time of the election said employees had been lawfully ter-minated and had no reasonable expectancy of recall.The remaining chal-lenge,which turns on the supervisory status of Synakowski,and themerits of the Union's objections to conduct affecting the results of theelection, the Regional Director recommended be consolidated with theunfair labor practice case, and be disposed of in that proceeding No ex-ceptions to the Regional Director's report and recommendations werefiled, nor was there any request for leave to appeal to the Board336-845 0 - 70 - 7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel and Respondent, respectively, have been dulyconsidered.Upon the entire record in the case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowing:FINDINGSOF FACT31.THE UNFAIR LABOR PRACTICESA.The Union's Majority Status and the Alleged De-mand for RecognitionOn October 28,4 Robert Johnson who had voluntarilyterminated his employment with Respondent the preced-ing day, contacted James Serris, business agent for Local692, relative to organizing Respondent's employees.Later that day Serris gave Johnson a supply of authoriza-tion cards and instructed him relative to getting the cardssigned. On Monday morning, October 31, Johnson wenttoRespondent's plant and got 14 employees to signauthorization cards. Respondent not only conceded theauthenticity of these signatures, but it raises no questionas regarding their validity as authorizations to the Union.Itwas also stipulated that as of the payroll period endingOctober 31, there were 19 names on the plant payroll,and that this situation prevailed on November 2.5 OnNovember 3, Business Agent Serris executed and filedwith the Regional Office a petition for certification asrepresentative of the employees involved. In answer tothe question on said petition as to whether a request forrecognition had been made, there appears the answer"None made to date."The evidence is clear that early in November, BusinessAgent Serris telephoned Plant Superintendent Chernove,but the evidence is in dispute as to when the call wasmade and what was said. On the entire record, and par-ticularly on the basis of the aforementioned answer in therepresentation petition, I find that such call was made bySerris to Chernove on November 4, and that all Serrissaid was to inquire whether Respondent had received acopy of the representation petition and state that ifRespondent did not fire any employees, there would beno problem. I further find that Serris did not, on this occa-sion, ask Chernove for recognition.6 Both parties concedethat except for this telephone conversation, there was nocommunication between the parties until they met at theBoard office on December 5, when the stipulation forcertificationupon consent electionwas executed.Whether recognitionwas requested or otherwisediscussed at that time, does not appear.1.Employee complement on election day-ability of em-ployees to voteAt the election held on December 20, only 5 unchal-lenged ballots were cast, although 19 names appeared onthe eligible payroll. In the main, this was due to the factthatRespondentdischargedtwoemployeesonNovember 2;7 laid off three employees on November21,8 and four additional employees on November 28.9When these nine employees sought to cast their ballots,their right to vote was challenged by the Board agent.Finding that the discharges were for cause, that thelayoffs were for legitimate business reasons, and thatunder Respondent's usual practice laid-off employees hadno reasonable expectation of recall, the RegionalDirector sustained the challenges to the nine ballots. 10The parties have stipulated that on December 16,Respondent, in the regular course of its business, sent itslonghaul drivers James Strawder and LeVant Walker, ona trip to Provo, Utah, and that by reason thereof neitherStrawder nor Walker was able to appear at the electionheld December 20.112.Supervisorystatusof SynakowskiBefore detailing the evidence dealing with the acts ofinterference, restraint, and coercion alleged by theGeneral Counsel, it is first necessary to determinewhether Synakowskiis a supervisor.Respondent's plant islocated at Long Beach, Califor-nia, where it is engaged in processing pipe for the heavyconstruction and oil industries. Respondent's sales forceand business office is located in Los Angeles, and fromthatoffice instructions for processing pipe to thecustomer's specifications and for shipment of processedmaterials, are transmitted to the Long Beach plant,generally by telephone. George Chernove, as plant su-perintendent, and Dudley Streetman, assistant plant su-perintendent, are the two in highest authority at the LongBeach plant, and are directly responsible for all of itsoperations. Both are admitted supervisors. ConsiderableaNo issue of commerce or labor organization is presented By answerto the complaint,stipulations in the course of the hearing,and in the stipu-lation for certification upon consent election, facts are admitted whichestablish these elements I find the facts to be as so established It is alsoadmitted by the answer that the unit alleged in the complaint, constitutesa unit appropriate for the purpose of collective bargaining within themeaning of the Act, and I so find The unit, is "All production and main-tenance employees, including machine operators, truckdrivers, forkliftoperators, welders, painters, laborers, warehousemen, and yard helpers atRespondent's Long Beach, California, plant, excluding all office clericalemployees, foremen, professional employees, guards, and supervisors asdefined in the Act "This and all dates hereafter mentioned are 1966, unless otherwise in-dicatedThe list included the names of James Strawder and Levant Walker,truckdrivers referred to in a subsequent section hereof, and MartinSynakowski, whose supervisory status is hereafter considered, but doesnot include the name of Robert Johnson, who quit on October 28 Thispayroll period was stipulated as the eligibility payroll in the stipulation forcertification upon consent election, which the parties executed December5"Based on the credited evidence of Chernove Serris testified that hemade such call about November 2, and certainly before he filed therepresentation petition, he told Chernove that the Union represented amajority of the employees, he demanded recognition, but that the latterrefused, saying that he wished to see how the Board election came outSerris explained the answer in the representation petition, above referredto, by saying that the document was prepared by a Board agent, and thathe gave the latter no such information I do not credit Serris'Stanford Montgomery and James Sanders8Clevelan Allen, Lloyd Smith, and Evers Hiner9RichardMajors,Charles Johnson, Tino Montoya, and HerbertMcLain10The other challenged ballot was cast by Synakowski whose super-visory status is hereafter considereditThe General Counsel contends that for this reason alone the electionshould be set aside Respondent, on the other hand,contends thatSynakowski is not a supervisor, that his ballot should, therefore, beopened and counted and if, as Respondent believes, his vote is against theUnion, the tally of ballots would then stand 4 to 2 against the Union, andassuming thatStrawder and Walker would both vote for the Union, therewould be a tie with no bargaining representative selected Hence, Re-spondent argues, the inability of Strawder and Walker to vote did notaffect the results of the election L. B FOSTER COMPANY85evidence was taken, much of it in conflict, as to the timespent by Chernove and Streetman at the plant, but it maybe fairly deduced therefrom that one or the other, if notboth, was present at the plant the vast majority of its busi-ness hours.In addition to Chernove and Streetman, the plant forceconsisted of the two longhaul truckdrivers who, exceptwhile loading and unloading, apparently spent most oftheir time away from the plant, and a number of men en-gaged in general yardwork,and in preparing pipe to thecustomer's specifications.The number of men so engagedfluctuated considerably dependent on the volume ofbusiness. 12 The men engaged in general yardwork per-formed such duties as general cleanup,painting or stencil-ing pipe,moving pipe from one area to another, andassisting in loading and unloading. The preparation ofpipe to the customer's order required cutting the same toa designated length, if that was less than the standardlength, and threading one or both ends of the pipe, to thedepth and with the bevel specified by the customer. Thepreparation of the pipe is done on machines, two menworking on each machine, and for the period prior toNovember 28, four machines appear to have been inoperation daily. Apparently, once the machine is set upfor a particular order the employees operating it need lit-tledirection in the performance of their duties; a spotchecking of the pipe being all that is necessary to makecertain that the adjustment of the machine has notchanged. All employees, except Chernove and Street-men, are hourly paid and punch a timeclock.The evidence is uncontradicted that Synakowski wasamong the most senior and highest paid of the hourlyrated employees. It is also clear from the evidence thatSynakowski was a competent and trusted employee, forhe carried keys to the plant and opened it so the mencould go to work, if neither Chernove nor Streetman wasavailable at the starting hour of 8 a.m., which happenedwith some disputed degree of frequency. It is admittedthat for a period of about 5 months, until June 1966,Respondent employed Harold Wertz in a supervisorycapacity whose principle function was to schedule thework and supervise the operation of the pipe processingshop. Chernove testified that when Wertz left in June, thelatterwas not replaced, and that no consideration wasgiven then, or at any other time, to making Synakowski aforeman.It is Respondent's contention that except for the 5-month period when Wertz was employed in a supervisoryposition, all supervisory authority at the plant involvedwas vested in and executed by Chernove or Streetman,and that Synakowski was no more than an experiencedand trusted employee who functioned as a leadman ortutor to the less experienced or junior employees. Con-siderable testimony was adduced by the parties, much ofit in conflict, or at least inconsistent with other evidenceadduced by the same party, as to the amount of timeChernove and/or Streetman spent at the plant, to showthat other supervisory authority was necessary, or deal-ing with the question whether Synakowski, who admit-tedly gave work instructions to the employees, did so inthe sense of responsibly directing their work per-formance, or simply as a messenger for Chernove orStreetman. I deem it unnecessary to set forth in detail alltestimony of the nature just referred to, or to resolve thevarious conflicts therein, except to the extent that Ihereafter do so, for in my view the great weight of thetestimony,most of it uncontradicted, conclusivelyestablishes that at all times material Synakowski was em-ployed as a supervisor within the meaning of Section2(13) of the Act. I rely upon the following.1.Eight former employees gave testimony bearing onthe supervisory status of Synakowski." Seven of themtestified in substance, although not all gave testimony asto each element, that (1) they regarded and looked uponSynakowski as their supervisor; (2) he usually gave themtheirwork assignments; (3) on many occasions movedthem from one job to another, and (4) gave such work as-signments in language such as "you go in and paint pipetoday," or today "you help the boys thread pipe." 14Although some of these witnesses agreed that from timeto time they received work instructions from Chernove orStreetman, their testimony was that this happened in-frequently and that for the most part work instructionswere given to them by Synakowski.'s2.Shortly after Wertz left in June, McLain and San-ders asked Chernove and Bellville asked Streetman whowould replace Wertz as foreman. Each was told in sub-stance that Synakowski would replace Wertz, and theyshould take orders from Synakowski, 183.At least one of the three employees laid off onNovember 21 and three of the four employees laid off onNovember 28, were informed of that fact not by Street-man or Chernove, but by Synakowski."4.At least four employees directed their requests fortime off to Synakowski rather than to Chernove or Street-man. Synakowski granted such requests on his own andwithout checking with any other source. The employeestook the time off they had requested and when theyreturned to work no request for an explanation was,madeof them by Chernove or Streetman.18 This fact takes onadded significance in the light of Chernove's testimonythat it was his duty to and he did check and approve all12As indicated above, the number of such men on the payroll of Oc-tober 31, was 191iThis included seven of the nine discharged or laid off duringNovember The two in this group that did not testify were Stanford Mont-gomery and Charles Johnson" The only witness on this subject that did not give testimony of thisnature was Lloyd Smith, Jr He testifiedthathe worked as a welder'shelper, that Synakowski tried to give him some orders, but he refused toobey because Chernovehad told him thatSynakowski was not over himBecause none of the other employees worked as welders or welder's help-ers, I do not regard Smith's testimony as necessarily inconsistent withthe testimony of the remaining witnessesisThe findings in this paragraph are based on the composite of thecredited testimony of Bellville, Majors, Hiner, McLain, Montoya, Allen,and Sanders Hiner and McLain particularly impressed me as knowledge-able, honest, and straightforward To the extent that the testimony ofChernove and Streetman is inconsistent with my findings herein, I do notcredit it16 Streetman denied that he made such statement to Bellville AlthoughChernove denied that he told any employee that Synakowski was aforeman, he admitted that some employees "could have" asked him thatquestionHe also admitted that he told employees that they were requiredto obey Synakowski's orders His explanation that this meant any orderhe might have transmitted through Synakowski or any other employees,Iregard as weak and unconvincing In any event, to the extent that thetestimony of Streetman and Chernove is in conflict with that of McLain,Sanders, and Bellville on this point, I do not credit it17Based on the credited testimony of Clevelan Allen, Richard Majors,Herbert McLain, and Tino Montoya Chernove claimed that he notifiedone group of employees but was unsure which group it was'"Based on the credited and uncontradicted'testimony of Bellville,Majors, Montoya, and Sanders Synakowski did not testify 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe timecards and that he knew when employees were ab-sent. If, as Respondent contends, Synakowski waswithout authority to grant time off, and he knew em-ployees were taking time off which he had not authorized,in the case of Sanders six or seven times in approximatelya 6-month period, it is simply incredible that Chernovewould not at least have asked some of these employeesfor an explanation.5.Employee McLain asked Synakowski for a payraise. Synakowski responded that he would discuss thematter with Chernove and let McLain know. Shortlythereafter Synakowski told McLain he had been grantedan increase, and thereafter his pay was 10-cents-an-hourgreater. 196.Respondent's failure to call Synakowski as a wit-ness. The fair inference from the record is that the latterwas employed by Respondent at the time of the hearing,and therefore under its controlEven if not underRespondent's control, there is no showing that he was notsubject to subpena. Instead of calling Synakowski, whowith respect to a substantial portion of the case, was theonly person who could directly deny the testimony givenby the employees, Respondent chose to rely on thetestimony of Chernove and Streetman, who, in the main,testified in generalities. This at least gives rise to the in-ference that Synakowski, if called, would not supportRespondent's position. As the Supreme Court said inUnited States v. Interstate Circuit,306 U S. 208, 266,"The production of weak evidence when strong is availa-ble can lead only to the conclusion that the strong wouldhave been adverse "Upon the totality of these considerations and the entirerecord in the case, I find and conclude that at all timesmaterial Synakowski was a supervisor within themeaningof Section 2(13) of the Act, that he was not entitled tovote at the election held on December 20, and thatRespondent is responsible for any coercive statements hemay have made to employees.B. Interference, Restraint, and Coercion1.By SynakowskiShortly after employee McLain signed his union cardon October 31,20 Synakowski told him that he saw his carin front of the union hall, and asked McLain how theunion meeting came out McLain professed not to un-derstand what Synakowski was talking about. Also, aboutmid-November, Synakowski asked McLain to talk to theboys and get rid of the Union, and he (McLain) wouldhave a job for a long time, otherwise Synakowski added,if the Union got in, Chernove would close the plant down.Again, on November 28, when Synakowski told McLainthat the latter was being laid off, and in reply to McLain'squestion as to the reason therefor, Synakowski replied,"Number one ... work is slow, and number two [it] isbecause of the Union."2119Based on the credited and uncontradicted testimony of McLain20 Chernove admitted that several days before he received the represen-tation petition on November 4, he overheard a conversation in a localstore, between individuals unknown to him, to the effect that Local 692was attempting to organize Respondent's employees11Based on the credited and uncontradicted testimony of McLain Asheretofore stated Synakowski did not testify22 Based on the credited and uncontradicted testimony of Montoya23 Based on the credited and uncontradicted testimony of Hiner andMajors14 Based on the credited and uncontradicted testimony of AllenisChernove did not deny that he had a conversation with Majors duringAbout 2 weeks prior to his discharge on November 28,employee Montoya while at his work station, was told bySynakowski to cease his efforts to get the Union in, andhe would keep his job, but "if the Union came in that allof us would be out of a job." On the day of his discharge,Montoya was told by Synakowski that if he had "beencool and knocked the Union in the head [he, Montoya],would still be working there."22About 2 weeks prior to his layoff on November 21, em-ployee Hiner was told by Synakowski, "If the Unionget[s]in here, everybodyis goingto be out work." Also,on November 21, Synakowski told employee Majors thatthe latter and employee McLain were going to be laid offand when Majors asked why, replied "you know it isbecause of the Union."23About a week after he signed the union card on Oc-tober 31,employeeAllenwasapproachedbySynakowski who stated, "Allen, so youare in the unionnow." When Allen denied this Synakowski added "Wellyou signed one of those cards." Allen then admitted thathe had signed a union card. About a week later, whileAllenwas engaged in cleaning the plant office,Synakowski told Allen, "you do nice work. Just leavethat union alone, and you will be all right."242.By ChernoveAbout mid-November, Chernove had occasion to driveemployee Majors from the plant to a hospital. During thetrip, Chernove told Majors that he was going "to have tolay you boys off." When Majors asked why, Chernovestated that work was slow, but "mostly it is because of theUnion." When Majors expressed regret at being laid offin view of the impending holiday season and his familyobligations, Chernove replied "Well, the Union will takeyour money anyway. You pay one hundred some dollarsto join. You will be paying money to the Union everymonth." Chernove then added that with the Union in, itwould be easier for Majors to get fired, that "the firstmorning you come in late you will be fired." On the wayback from the hospital Chernove told Majors to talk toMcLain and the other boys "and try to knock this unionout, and I will see what I can do for you."253.By StreetmanThe early part of December, Assistant Plant Superin-tendent Streetman came to an area in the plant, whereemployees Bellville, Stewart, and Barraras were, and inan angry mood made a remark to the effect that the em-ployees had "sure knifed him in the back." When Bellvilleasked what Streetman meant, the latter replied, "youknow what I mean." Bellville asked if he meant theUnion. Streetman replied that he did, and made some re-mark to the effect that "if anyone in the shop had a unioncard they wouldn't be working there."26the hospital tripsHe did deny that he told any employee that if the Uniongot in it would take their money,or that it would be easier for them to getfired, or that he asked employees to knock out the Union In fact Cher-nove's testimony was that he never discussed the Union with any em-ployee I do not credit his denials2h Streetman denied that he ever made such a remark to any employee.The total effect of his testimony was that he never discussed the Unionwith any employee I do not credit his denial.It is significant also, thatStewart and Barraras,who were present and heard the conversationreferred to, were not called as witnesses by Respondent,nor was thefailure to call them in anyway explained L. B. FOSTER COMPANY87C.Concluding findingsNo citation of authority is necessary to support theproposition that statements of the character made bySynakowski,Chernove,and Streetman,as found, arecoercive, and hence violative of Section 8(a)(1) of theAct. I sofind and conclude.27Upon the foregoing findings of fact,and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3By the conduct set forth in section B, above,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed to them bySection 7 of the Act, and thereby engaged in and is engag-ing in unfair labor practices proscribed by Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act5.Having found that the Union made no demand onRespondent for recognition or bargaining, such demandbeing a prerequisite to a violation of Section 8(a)(5) of theAct(N.L.R.B. v Columbian Enameling & Stamping Co.,306 U.S. 292, 297), the evidence fails to establish thatRespondent violated Section 8(a)(5) of the Act, and thatallegation of the complaint should be dismissed.28THE REMEDYHaving found that Respondent interfered with,coerced,and restrained its employees in the exercise ofrights guaranteed to them by Section7 of theAct, and inview of the nature and character of Respondent's conductin that regard,itwill be recommended that Respondent berequired to cease and desist from in any manner interfer-ing with its employees in the exercise of rights guaranteedto them by Section7 of the Act(N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 523 (C.A. 4);California LingerieInc.,129N LRB 912, 915),and that it take the affirmativeaction set forth below,found necessary and designed toeffectuate the policiesof the Act.Although I have concluded that the evidence fails toestablish that Respondent unlawfully refused to bargainwith the Union in violation of Section8(a)(5) of the Act,1shall nonetheless recommend,because of the nature andextent of the violations of Section 8(a)(1) of the Act, asherein found, and as a part of the remedy for such viola-tions, that Respondent be required, upon request, torecognize and bargain with the Union in order to preventit from reaping the benefits of its own misconduct. Therecan be no question that the Union was the majorityrepresentative when it filed the representation petition,having on October 31 obtained valid authorization cardsfrom 14 of the 18 employees in the unit (excludingSynakowski, whom I have found to be a supervisor).Even if there be excluded from considerationthe nine em-ployees (each of whom had signed a card), that the Re-gionalDirector found were lawfully terminated inNovember, the Union still represented five of the remain-ing nine,not only when the representation petition wasfiled, but even on the day of the election.29 Under thefacts of this case, the only logical conclusion is that theUnion's failure to obtain a majority in the election wasdue to the fact that extensive and flagrant 8(a)(1) conductherein found, and which clearly had for its purpose theunderminingof the Union and the destruction of itsmajority status, had the intended effect. The law so as-sumes.Western Aluminum of Oregon Incorporated, etal., 144 NLRB 1191, 1192, and the cases there cited. Insuch a situation, only a bargaining order will restore thestatusquo ante,and prevent Respondent from reapingthe benefits of its unlawful conduct.D. H. Holmes Com-pany, Ltd. v. N.L.R.B.,179 F.2d 876, 879 (C.A. 5);Piasecki Aircraft Corporation v. N.L.R.B.,280 F.2d 575,591 (C.A. 3), cert. denied 364 U.S. 933;N.L.R.B. v.Delight Bakery, Inc.,353 F.2d 344 (C.A. 6);Editorial"El Impartial" Inc. v. N.L.R.B.,278 F.2d 184 (C.A. 1);N.L.R.B. v. Falstaff DistributingCompany, 209 F.2d265, 268 (C.A. 8);Luisi Truck Lines,160 NLRB 530;CrystalTireCo.,165NLRB 563 Cf.N L.R.B vFlomatic Corp.,347 F.2d 74 (C.A.2); Benson WholesaleCompany, Inc, 164 NLRB 536.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclu-sions of law, and the entire record in the case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that the NationalLabor Relations Board order that L. B. Foster Company,its officers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Coercively interrogating its employees regardingtheir or other employees' activities or sympathies for oragainst any labor organization.(b)Promising benefits to any employee for ceasing to" The General Counsel contends that Synakowski, Chernove, andStreetman made statements to employees, in addition to those foundabove, which were violative of Section 8(a)(I) of the Act The evidence sorelied upon is, for the most part, conflicting I find it unnecessary to passupon such issues in view of the conclusions herein reached, for such in-cidents if found violative of the Act, would in no way enlarge the scope ofthe order to be entered herein, or change the results of this proceeding28Although not urged by the General Counsel, I have consideredwhether it might not be held that the representation petition filed by theUnion on November 3 was a demand for recognition which imposed uponRespondent a duty to respond, but have concluded that such a holdingwould not be supported by Board precedent Although I have found nocase strictlyin point, the Board's Decision inLaahs, Inc ,128 NLRB374, I regard as a holding by the Board that the mere filing of a representa-tion petition is not, standing alone, a demand for recognition InLaabs,Inc,a representation petition was filed on June 15, and on June 18 thepetitioning union made formal demand on the employer for recognitionThe Trial Examiner there found that the employer had unlawfully refusedto bargain with the Union, and dated such refusal from June 15, the datethe representation petition was filed The Board modified the Trial Ex-aminer's holding, and fixed the date of such refusal to bargain as June 18,stating "Respondent correctly contends that the filing of a petitiondoesnotconstitute a request for bargaining so as to make its failure to bargainwithout more, a violation of Section 8(a)(5) of the Act " (Emphasis sup-plied) In the instant case no such demand was ever received by Respond-ent19The employees on the payroll as of the date of the election (after ex-cluding the nine terminated in November), were Julian Barraras, OwenBellville,EW Fritz, John Rabe, Henry Shanchez, Walter Stewart,Benjamin Tiajillo, James Strawder, and LeVant Walker Of these Bar-raras, Bellville, Fritz, Stewart, and Tiajillo signed authorization cards onOctober 3 I 88DECISIONSOF NATIONALLABOR RELATIONS BOARDsupport or assist any labor organization.(c)Requesting any employee to urge other employeesnot to assist or support any labor organization.(d)Telling any employee that his termination isbecause of assistance or support of a labor organization.(e)Telling any employee thata union initsplantwould result in a reduction of work for all employees.(f)In any other manner interfering with, restraining, orcoercing employeesin theexercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such ac-tivities, except to the extent that such right may be af-fected by an agreement requiring membership in a labororganization as authorized by Section 8(a)(3) of said Act.2.Take the following affirmative action found neces-sary and designed to effectuate the policies of theaforesaid Act:(a)Upon request, bargain collectively with GeneralTruck Drivers, Chauffeurs & Helpers Local 692, Inter-nationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of the employees in a unit composed of"All production and maintenance employees, includingmachine operators, truckdrivers, forklift operators, weld-ers, painters, laborers, warehousemen, and yard helpersat its Long Beach, California, plant, excluding office cleri-cal employees, foremen, professional employees, guards,and supervisors as defined in the Act," with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment and, if an un-derstanding is reached, embody such understanding in awritten signed agreement.(b)Post at its plant in Long Beach, California, copiesof the attached notice marked "Appendix. `30 Copies ofsaid notice, to be furnished by the Regional Director forRegion 21, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by it to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith."'IT IS FURTHER RECOMMENDED that the complaintherein to the extent that it alleges a violation of Section8(a)(5) of the Act, be dismissed.ll.REPORT ON CHALLENGES AND ON OBJECTIONS TO CON-DUCT AFFECTING THE RESULTS OF THE ELECTIONHaving found, as herein set forth, that Respondent en-gaged in extensive and substantial violations of Section8(a)(1) of the Act, during the period between the filing ofthe representation petition and the election,it follows thattheelectionheldonDecember 20, inCase21-RC-10261,must be set aside, and I so recommend.Dal-Tex Optical Company, Inc.,135 NLRB 1782;Leas& McVitty, Incorporated,155 NLRB 389, and the casesthere cited. In view of this conclusion, it is unnecessaryto decide whether the fact that Strawder and Walker wereprevented from voting because they were sent out oftown byRespondent,requires the setting aside of theelection.Having recommended a bargaining order againstRespondent, no purpose would be served by conductinga new election. Accordingly, IT IS FURTHER RECOM-MENDED, that the Board dismiss the petition in Case21-RC-10261,and vacate all proceedings had in connec-tion therewith.?0 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT coercively interrogate our em-ployees regarding their or other employees' activitiesor sympathies for or against any union.WE WILL NOT promise benefits to any employee toinduce him to withdraw his support or assistance toany union.WE WILL NOT ask any employee to urge other em-ployees to cease supporting any union.WE WILL NOT tell any employee that his termina-tion is because our employees are assisting or sup-porting a union.WE WILL NOT tell any employee thata union in ourplant will result in a reduction of work for all em-ployees.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofthe right to self-organization, to form, join, or assistGeneral Truck Drivers, Chauffeurs & Helpers,Local 692, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization, to bargain col-lectively through representatives of their own choos-ing, or to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activi-ties, except to the extent that such right may be af-fected byan agreement requiring membership in alabor organization as authorized in Section 8(a)(3) ofthe Act.WE WILL, on request, recognize and bargain withGeneral Truck Drivers, Chauffeurs & Helpers,Local 692,International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,as the exclusive representative of our employees ina unit composed of all production and maintenance L. B. FOSTER COMPANYemployees, includingmachine operators, truck-drivers,forkliftoperators,Welders,painters,laborers,warehousemen, and yard helpers at ourLong Beach, California, plant, excluding all officeDatedByclericalemployees, foremen, professional em-ployees, guards, and supervisors as defined in theaforesaid Act, with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment and, if an understanding isreached, embody such understanding in a writtensigned agreement.All our employees are free to become or remain, or torefrain from becoming or remaining, members of theabove-named or any other Union.89L. B. FOSTER COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway, Los Angeles, California 90014, Telephone688-5229.